Citation Nr: 1501393	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-42 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for an acquired psychiatric disorder.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for pes planus.

8. Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1990.  She also has periods of reserves training before and after active duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in March 2010.  The transcript is of record.  

These matters were remanded by the Board in August 2010 and January 2013.

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system contain additional documents pertinent to the present appeal including the Veteran's service treatment records, service personnel records, and the November 2014 appeal brief.

The issue of service connection for several issues has been raised by the record in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. A bilateral knee disability did not manifest in service, within one year of service, and is not otherwise attributable to service.

2. A lumbar spine disability did not manifest in service, within one year of service, and is not otherwise attributable to service.

3. A bilateral hearing loss disability, to include an organic disease of the nervous system, did not manifest in service, within one year of service, and is not otherwise attributable to service.

4. An acquired psychiatric disorder, to include a psychosis, did not manifest during service, or a within one year of separation, and the currently diagnosed depression is not attributable to service.

5. Hypertension did not manifest during service or within one year of separation from service, and is not otherwise attributable to service.

6. A headache disorder did not manifest in service, and is not attributable to service.

7. Pes planus was noted at entry.  Pes planus did not increase in severity during service. 

8. In March 2010, prior to the promulgation of a decision, the Board received written notification from the Veteran clearly indicating her intention to withdraw the appeal of her claim for entitlement to service connection for obesity.


CONCLUSIONS OF LAW

1. A bilateral knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2. A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been so incurred..  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3. A bilateral ear hearing loss disability, was not incurred in or aggravated by service, and include an organic disease of the nervous system may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

4. An acquired psychiatric disorder was not incurred in or aggravated by active service and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).

5. Hypertension was not incurred in or aggravated during service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

6. A headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

7. Preexisting pes planus was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2014).

8. The criteria for withdrawal of an appeal of a claim for service connection for obesity have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

On March 10, 2010, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement that she wished to withdraw her appeal relating to obesity.  The Board finds that the statement clearly articulated the Veteran's intent to withdraw her claim from appellate status.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.


I.I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by letters sent to the Veteran in August 2003, May 2006, and September 2006.  The claim was last adjudicated in August 2013. 

VA's duty to assist the Veteran in the development of the claim includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's available service treatment records, as well as available post-service reports of VA examination and identified private treatment.

In August 2010, the appeal was remanded to obtain releases for any additional private clinical records.  The Veteran submitted some additional private treatment records but did not respond to the request for a written release.

With regard to post-service treatment records, it has been documented in the records that attempts have been made to retrieve clinical records dating from 1990 from the Dayton VA Medical Center (VAMC), to include a June 1993 hospital treatment report for depression.  A formal finding of unavailability was made in April 2012 and documented efforts undertaken to retrieve treatment records, to include various responses to the Dayton VAMC which yielded negative responses.  The Board is cognizant of its heightened duty when such records are missing.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In January 2013, the appeal was remanded to locate service treatment and personnel records that may have been separated from the claims folder.  A formal finding of unavailability of a February 1993 Department of Defense (DoD) Review Board medical examination and September 1994 Army ROTC commissioning medical examination was made in August 2013.  The Board note that these records have been associated with the file. 

VA has not provided an examination for the Veteran's lumbar spine, hypertension, or headache disabilities, but none is necessary, as there is no suggestion, via medical records or the Veteran's assertions, that her current conditions are related to some event in service.  In addition, service connection is not in effect for any disability.  While the threshold for triggering an examination is low, McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, then an examination is warranted), there is simply no such indication in the record of such a relationship. 

In March 2010, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the VLJ clarified the issues on appeal and explained the concept of a service connection claim.  The hearing focused on the elements necessary to substantiate her service connection claim and the Veteran through her testimony demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  The Board can adjudicate the claim based on the current record.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


III. Service connection 

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that she engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110, 1131.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  38 C.F.R. § 3.303(2014); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis and hypertension may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  Id.  Where a preservice disability undergoes an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation during service.  38 C.F.R. § 3.306.  VA has the burden of rebutting the presumption of aggravation.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Hearing Loss

The Veteran contends that she developed a bilateral hearing loss disability as a result of noise exposure during service.  

On enlistment examination in July 1987, audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
5
0
0

The service treatment records contain no bilateral hearing loss findings, complaints, symptoms, treatment, or diagnoses.  The Board notes that there is no separation examination of record.  However, a February 1993 DoD Review Board medical examination and September 1994 Army ROTC commissioning medical examination reveal normal clinical evaluations for the ears.


The February 1993 DoD Review Board medical examination showed that on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
0
0
0
0
0
0

The September 1994 Army ROTC commissioning medical examination showed that on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
10
5
5
0
10

As indicated, hearing loss was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  Here, there is no credible evidence of hearing loss during service or within one year of separation.  

The Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the post-service records within four years of discharge show no complaints or findings of a bilateral hearing loss disability.  The earliest indication of any hearing loss following the Veteran's separation from service is her August 2005 claim which reflects her reports that she had hearing loss since service.

To the extent that the Veteran reports that she noticed a decrease in acuity, she is competent to report such observations.  However, this after the fact report is inconsistent with the normal post-service findings shown on the DoD Review Board medical examination and Army ROTC commissioning medical examination and is therefore not credible.  As such, service connection may not be established based on continuity of symptomatology. 

In the September 2007 notice of disagreement, the Veteran indicated that her physician stated that her hearing loss disability was a condition that was related to her time of service.  The Veteran stated that she would obtain supporting documents from her physician to that effect.  The VLJ held the record open for 60 days for the submission of additional evidence, but the Veteran did not submit any additional evidence in support of this claim.  Without such evidence, the Veteran's reports of what her physician told her hold no greater probative value than the Veteran's testimony.  This evidence is inconsistent with the more probative objective evidence and is not credible.

The weight of the evidence reflects that a hearing loss disability did not manifest in service or within one year of separation, and there is no relationship between any in-service noise exposure and any demonstrated hearing loss.

As the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss disability, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

B. Acquired Psychiatric Disorder

The Veteran's states that she has depression that is due to service.

The service treatment records contain no psychiatric findings, complaints, symptoms, treatment, or diagnoses.  As noted, there is no separation examination of record.  A February 1993 DoD Review Board medical examination and September 1994 Army ROTC commissioning medical examination reveal normal psychiatric evaluations.

The Veteran has a post-service diagnosis of depression.  In her August 2005 claim, the Veteran indicated that she received treatment for depression from 1990.  A June 1993 health summary from the Dayton VA Medical (VAMC) indicated diagnosis responsible for length of stay (DxLS) depressive disorder not elsewhere classified (NEC).  The record contains a one-page summary from the Dayton VAMC that reflects a June 2009 date of discharge for a depressive disorder.  It also noted that outpatient treatment was indicated.  In May 2012, VA issued a formal finding of unavailability of clinical record from 1990, to include the June 1993 hospital treatment report for depression.  

During the Board hearing, the Veteran stated that she continued to take several medications for depression, but did not specify a provider.  In May 2012, the Veteran indicated that she did not have any additional records of treatment for depression.

The Board has carefully considered all of the evidence of record.  The Board acknowledges that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  As to the specific issue in this case, the link between a psychiatric disorder and an event in service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Here, no individual with appropriate expertise has related any event in service, to the Veteran's current psychiatric disorder.  Thus, the evidence falls short of suggesting a nexus.

Based on the evidence, there is no competent nexus opinion supporting the contention that the Veteran is suffering from a psychiatric disorder that is due to any event or incident in service.  There is no evidence of a psychiatric disorder in service, and there is no evidence of a psychiatric disorder in proximity to separation from service.  As noted, when examined in February 1993 September 1994, psychiatric evaluation of the Veteran was normal.  The Board acknowledges the Veteran's post-service diagnosis; however none of the competent evidence related a psychiatric disorder to an event in service.

As the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disability to include depression, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

C. Pes Planus

Service treatment records from the Veteran's initial reserve period reveal that, on examination for enlistment in July 1987, the Veteran was found to have mild pes planus.  Thus, the presumption of soundness does not attach regarding pes planus, and the Veteran must establish that her pes planus disability worsened beyond the normal course of the disease by an injury or disease incurred in the line of duty during a period of active duty for training, by an injury incurred in the line of duty during a period of inactive duty training, or active service.  

The Veteran contends that her pes planus began during her service in the Reserves.  Here, there is no record of such injury or disease, and the Veteran's pes planus did not increase in severity over the course of her service.  Indeed, a February 1993 DoD Review Board medical examination and September 1994 Army ROTC commissioning medical examination reveal normal clinical evaluations for the feet.  The Board acknowledges the Veteran submitted a September 2011 physician's questionnaire wherein Dr. L.H., a private podiatrist, indicated it was his medical opinion that it was more likely than not that her bilateral heel pain and plantar fasciitis was directly or indirectly related to her service.  As this opinion suggests a relationship between current disability and in-service foot pain, the Board remanded for a VA examination.  However, on VA examination in July 2013, the examiner opined that the pre-existing flat feet were not aggravated beyond their natural progression during active service based on June 2013 X-ray findings that did not show flat feet.

On review, the Board finds the VA opinion highly probative.  It was based on a review of the record and considered the Veteran's reported history as well as physical examination.  The examiner provided a negative opinion supported by adequate rationale and this clearly weighs against the Veteran's claim.  

The evidence demonstrates pre-existing pes planus which did not worsen during the Veteran's service.  Moreover, there is no evidence of a current pes planus disability.  
Therefore, in the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Alternative theory.

If the July 1987 examination is determined to be too remote from entrance into active duty, the claim remains a denial.  Under such circumstance there no evidence of pes planus pathology during active duty or in proximity to active duty.  In fact subsequent service examinations were normal as far as a finding of pes planus.   As noted by the Court, absent an in-service manifestation or incurrence of a disease or injury, the presumption of soundness is not for application. See Gilbert v. Shinseki, 26 Vet.App. 48, 52 (2012).


D. Bilateral Knee, Lumbar Spine, Hypertension, Headaches

The Veteran contends that her bilateral knee disorder, lumbar spine disorder, and hypertension are the result of her pes planus.  She contends that her headaches are the result of the hypertension.  As service connection has not been established for any disability, that theory of entitlement fails as matter of law.  38 C.F.R. § 3.310.  

Regarding service connection for a chronic disability on a presumptive basis, neither arthritis nor hypertension were "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify these disease entities during service or within one year of separation.  Furthermore, the Veteran does not allege any continuity of symptomology for the bilateral knee, lumbar spine, or hypertension since discharge.  As such, service connection may not be granted on a presumptive basis for a bilateral knee disorder, lumbar spine disorder, or hypertension.  

Although the Veteran did not specifically allege a direct service connection claim, she submitted medical evidence suggesting a relationship between service and her bilateral knee disorder.  The Board will consider entitlement to service connection on a direct service connection basis.

In this regard, the service treatment records contain no findings, complaints, symptoms, treatment, or diagnoses referable to the bilateral knees, lumbar spine, hypertension, or headaches.  As noted, there is no separation examination of record.  A February 1993 DoD Review Board medical examination and September 1994 Army ROTC commissioning medical examination reveal normal clinical evaluations.

With respect to service connection on a direct basis, there is no evidence that any such disability was manifested in service, or is otherwise related to service.  The Veteran has not alleged that she had a bilateral knee disability, lumbar spine disability, hypertension, or headaches in service or until may years thereafter, and the first evidence of these disabilities appears when the Veteran filed her claim in August 2005.

As noted above, the Veteran was not afforded a VA examination with respect to her lumbar spine, hypertension, and headache disabilities.  On the facts of this case, however, the record contains sufficient evidence to decide this claim.   

As regards the claim for service connection for lumbar spine, hypertension, and headaches, the only other evidence supporting the claim is the Veteran's general lay assertions regarding secondary service connection.  Therefore, the Board finds the Veteran's assertions to be of limited probative value.  The most probative evidence establishes that these disabilities onset many years after service and that there is no nexus to service.

As regards the claim for service connection for bilateral knee disability , the Board acknowledges that there are competing opinions with respect to direct service connection.  A statement from Dr. E.P., received in September 2011, indicates that Veteran has a long history of problems starting in the military over 20 years ago.  It was his medical opinion that it was "more likely than not that the veteran's condition of bilateral knee osteoarthritis and pain is directly related to military service."  In contrast, on VA examination, in July 2013, the VA examiner noted the Veteran reported the onset of knee symptoms as 2003.  It was his medical opinion that bilateral knee arthritis was "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  The VA examiner noted that there was no in service record of a knee condition or bilateral knee osteoarthritis.

On review, the Board finds the VA opinion regarding the bilateral knee disability to be highly probative.  It was based on a review of the record and considered the Veteran's reported history of a post-service onset as well as physical examination.  The examiner provided a negative opinion supported by adequate rationale and this clearly weighs against the Veteran's claim.  Thus, the most persuasive opinion on the question of whether there exists a nexus between the Veteran's knee disabilities and service weighs against the claim.

As the preponderance of the evidence is against the claim of entitlement to service connection for bilateral knee disability, lumbar spine disability, hypertension, and headaches the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for pes planus is denied.

The appeal in the matter of entitlement to service connection for obesity is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


